This is an appeal by A.J. Stepp, as plaintiff in error, to reverse a judgment rendered in favor of O.W. Turner, defendant in error, in the sum of $80.10, in the county court of Ottawa county, Oklahoma, on the 19th day of July, 1918.
It appears that the time for the plaintiff in error to file briefs in this cause has expired, and no showing has been made why the briefs have not been filed. In this situation, the court will presume that the plaintiff in error has abandoned his appeal, and under rule No. 7 of this court, (47 Okla. vi), it may at its discretion continue the cause, dismiss the appeal, or affirm the judgment. It appearing from the record in this cause that the plaintiff in error made a supersedeas bond on which G.F. Miller appears as surety, the judgment should be affirmed and rendered upon the bond.
It is, therefore, ordered and decreed by the court that the judgment be affirmed, and the defendant in error, O.W. Turner, have judgment against G.F. Miller in the amount of $80.10, with interest at the rate of six per cent. from July 19, 1918, until paid.
All the Justices concur, except Justice McNEILL, not participating.